SOUTHERN STAR CENTRAL CORP.

SOUTHERN STAR CENTRAL GAS PIPELINE, INC.

4700 Highway 56

Owensboro, KY 42301







Amended and Restated Effective January 1, 2009




Mr. Jerry L. Morris

4429 Hillcrest Oaks

Owensboro, KY 42303




Dear Jerry:




This letter (referred to herein as the “Agreement”) when signed by both of us,
amends and restates in their entirety, except as specifically stated in
Paragraph 11, the terms and conditions upon which you, Jerry L. Morris (“you” or
the “Executive”), will be employed by Southern Star Central Gas Pipeline, Inc.
(“SSCGP”), a wholly owned subsidiary of Southern Star Central Corp. (the
“Company”). It amends and restates a prior version hereof dated November 20,
2006 in order to reflect terms now required in order to avoid excise taxes and
other adverse tax consequences under Section 409A Internal Revenue Code (the
"Code"), and shall be construed, if and where ambiguous, in a fashion consistent
with the requirements of that Code section.




1.

During the term of your employment hereunder, you will work for SSCGP in an
executive capacity with a title no less senior than Chief Executive Officer and
President and will report to the Chairman of the Board of the Company (the
“Chairman”) or the Board of Directors of the Company (the “Board”). You will
have such powers, perform such duties and hold such offices as may be assigned
or delegated to you from time to time by the Chairman or the Board. You will
devote your full attention and expend your best efforts, energies and skills on
an exclusive and full-time basis to the business of SSCGP and its affiliates.
Your principal place of employment will be in Owensboro, Kentucky, except for
such time as you may be required to travel in connection with the performance of
your duties; however, subject to Paragraph 4(d), you acknowledge that the
Chairman or the Board may change your principal place of employment, upon
reasonable notification and accommodation of transition related issues, provided
that in each case such accommodation will be at the full discretion of the
Chairman or the Board. The effective date of the Agreement is August 11, 2005.




2.

In full consideration of all of the services to be rendered by you under this
Agreement, SSCGP will pay you a base salary at the rate of two hundred ten
thousand dollars ($210,000) per year (that being the effective rate commencing
August 11, 2005) during the term of your employment hereunder, payable in
accordance with SSCGP’s existing compensation policies. Your base salary will be
reviewed during the term of your employment hereunder at such times as the
salaries of executive officers in general are reviewed and may be increased (but
not decreased), at the sole discretion of the board of directors of SSCGP (the
“SSCGP Board”), taking into account, among other things, individual performance
and general business conditions. You will also be eligible to receive an annual
incentive bonus in an amount up to 100% of your base salary (the “Annual Bonus
Award Percentage”) in accordance with the SSCGP or the Company Incentive Bonus
Plan then in effect as applicable to the Executive, subject to the review and
adjustment by SSCGP or the Company in the ordinary course of business. Any bonus
so determined will be paid in all events on or about the first pay date in March
(and in no event later than March 15) of the year following the year to which it
relates.




3.

In addition to the foregoing compensation, you shall be entitled, during the
term of your employment hereunder, to the following:




(a)

Participation in and coverage under the medical insurance, dental insurance,
retirement, 401(k) savings and other similar plans and programs that are
generally provided by SSCGP to its employees, in each case in accordance with
the terms and subject to the conditions of such plans and programs as in effect
from time to time hereafter (including deduction by SSCGP from your compensation
of such amounts as may be necessary for the maintenance of such coverage),
except as otherwise provided in this Agreement.




(b)

Paid vacations and holidays in accordance with SSCGP’s policy generally
applicable to its employees as in effect from time to time hereafter.




(c)

Reimbursement of all authorized, reasonable travel, entertainment and other
expenses paid or incurred by you in the performance of your business obligations
hereunder and in accordance with SSCGP’s policies and guidelines as in effect
from time to time hereafter. You shall provide receipts or other appropriate
evidence of such expenses as SSCGP may request from time to time. If and to the
extent that any reimbursable expenses are taxable income to you, you understand
that you must submit a claim for reimbursement, in time to receive that
reimbursement no later than the end of the year in which the expense is
incurred, or, if later, 2½ months after the expense was actually incurred by
you.




4.

(a)

Subject to earlier termination pursuant to the provisions of Paragraphs 4(b),
4(c), 4(d), 4(e) and 4(f) below, the term of your employment hereunder is for a
period of five (5) years commencing as of August 11, 2005 and terminating on the
fifth anniversary thereof (the “Initial Term”); provided, however, the term of
this Agreement shall be automatically extended for one-year terms on the
expiration of the Initial Term or such extended term unless either party to this
Agreement notifies the other in writing at least ninety (90) days prior to the
expiration of the Initial Term or any extended term that such party does not
want the term to be extended.




(b)

In the event of your death at any time during the term hereof, your employment
by SSCGP shall be deemed to have ceased as of the date of your death without
notice to your estate. If, during any twelve (12) month period (not limited to a
calendar year), you are absent from your employment or substantially unable to
perform such duties as are required of you pursuant to the provisions hereof by
reason of illness or other incapacity, or any other cause of whatsoever nature,
notwithstanding any reasonable accommodation as may be required by applicable
law, for more than ninety (90) consecutive days, SSCGP may, upon at least ten
(10) days’ prior written notice to you (which notice shall fix the date of
termination of this Agreement) terminate the term of your employment hereunder.
Upon the termination of the term of your employment hereunder as aforesaid,
except as provided in Paragraph 6, the Company and its subsidiaries and
affiliates shall be relieved of any and all further obligations to you arising
out of this Agreement, except for benefits available to you under SSCGP’s
benefit plans, any accrued and unpaid salary and vacation benefits, a prorated
incentive bonus (payable no later than the end of the year of your death or
other applicable termination, or, if later, 2½ months after that date) assuming
you would have achieved the maximum bonus for which you were eligible and any
authorized but unreimbursed expenses.




(c)

During the term of your employment hereunder, in the event the Board directs a
change in the Executive’s principal place of employment to a location that is
more than 50 miles from the Executive’s current place of employment, Executive
shall have the right to terminate this agreement and except as provided in
Paragraph 6, Executive shall receive, in lieu of any other severance benefit
payable under the terms of this Agreement, a severance payment equal to the
severance payment otherwise payable to an eligible employee with equivalent
service under the Southern Star Severance Pay Plan (Non-union) (“SSCGP Severance
Plan”).




(d)

If, during the term of this Agreement, your employment is involuntarily
terminated by SSCGP other than for death, disability or Cause, as that term is
defined below, or, if your employment is voluntarily terminated by you for Good
Reason as defined below, except as provided in Paragraph 6, you will be paid a
severance benefit equal to two (2) times your annual base salary then in effect
plus an amount equal to an average of your Annual Bonus Award Percentage paid
during the term of this Agreement, including any subsequent renewal periods, for
up to the three full years preceding the termination of your employment, applied
to your annual base salary then in effect. For purposes of this Agreement, your
annual bonus shall mean the amount paid to you under the SSCGP or Company
Incentive Bonus Plan and shall not include any compensation which may be payable
to you pursuant to Paragraph 6 of this Agreement or any other incentive
compensation program or award. Any severance pay set forth in this Paragraph
4(d) shall be paid in one lump sum payment within 30 days after the effective
date of your employment termination date, net of applicable withholding taxes
and any other amounts due the Company or any of its subsidiaries or affiliates.




(i)

If and to the extent any amounts payable as severance hereunder (including any
amounts payable after employment terminates pursuant to Paragraph 6 hereof) is
not exempt from Section 409A of the Code as severance compensation or a short
term deferral (both as defined in regulations under that Code Section), it shall
be payable only if the termination of employment also constitutes a "separation
from service" from SSCGP and all members of a commonly controlled group as
defined in Section 414(b) and (c) of the Code (using 80% common control, rather
than 50% as is permissible under Code Section 409A), which separation shall be
deemed to have occurred only at the date that you and SSCGP reasonably
anticipate your services in any capacity (employee, independent contractor,
etc.) will permanently decline to a level of less than 20% of those that were
rendered in the 36 months preceding such date, other than on account of
less-than-6 months leave of absence or other situation under which you have a
right to reemployment, all as more fully described in Treas. Reg. 1.409A-1(h).




(ii)

If you resign voluntarily from SSCGP other than for Good Reason, as defined
below, you will not be entitled to any benefits set forth in this Paragraph
4(d). As a condition of receiving the consideration set forth in this Paragraph
4(d), you will be required to sign a general waiver and release of any claims
you may have against SSCGP, the Company, and any of its subsidiaries or
affiliates as well as a nonsolicitation agreement.




(iii)

If you receive severance benefits under the terms of this Paragraph 4(d), you
shall not be entitled to any severance benefits under the SSCGP Severance Plan.




(iv)

Notwithstanding any provision of the SSCGP post-retirement medical benefit plan
to the contrary, if during the term of this Agreement your employment is
involuntarily terminated on or after the attainment of age 50 but before age 55,
other than for death, disability or Cause, then for so long as the Company
offers retiree health coverage, you will be paid an additional dollar amount in
severance each month equal to 120% of the Company's then-total cost per month of
coverage for its most similarly situated qualifying retirees (e.g., the pre-age
65 retiree rate when you are under age 65, the post-age 65 rate when you exceed
that age, and 2 party versus family coverage levels, as applicable to you at the
time of each payment).  This amount may be used by you to pay the cost of
continued benefits under the SSCGP medical plans, which plans shall provide for
your continued access to coverage thereunder at the same total cost paid from
time to time by retiree COBRA participants therein, and continuing for the
entire period when such plans would cover former employees who qualify for
retiree medical coverage under such plans.




(v)

Notwithstanding any provision of the SSCGP pension plan to the contrary, if
during the term of this Agreement your employment is involuntarily terminated on
or after the attainment of age 50 but before you qualify for early retirement
thereunder at age 55, other than for death, disability or Cause, you will be
paid directly from SSCGP at your age 55, in a lump sum, the “actuarial value” of
the “lost pension opportunity, ” as defined below.  The lost pension opportunity
will be equal to the difference between:




 

(A) your pension commencing at age 55 (i.e., reduced for early commencement)
calculated under the SSCGP tax-qualified plan as if you'd been age 55 at
termination (and adding the years of service you would have had by then, and
using as final average pay an amount determined at your age 55 as if your
compensation had continued from your date of termination until age 55 at the
level reported for the most recently completed 12 month period preceding your
date of termination), and




(B) the amount of pension benefit  the tax-qualified plan can actually pay
commencing at age 55 (i.e., reduced for early commencement) based on actual
service, final average pay and  your younger age of termination.




The determination of the actuarial value of the lost pension opportunity will
depend upon whether the benefits payable under the tax-qualified plan are
eligible to be paid in the form of a lump sum at your age 55, under the terms of
the plan and applicable provisions of the Internal Revenue Code and regulations
thereunder.




If the benefits payable under the tax-qualified plan are not eligible to be paid
in the form of a lump sum at your age 55, then the actuarial value of the lost
pension opportunity shall be determined by converting the lost pension
opportunity to an actuarially equivalent single sum payment as of age 55, using
the definition of actuarial equivalence applicable to participants of the
tax-qualified plan who have not met the eligibility requirements for a lump sum
at age 55 under the plan.




If the benefits payable under the tax-qualified plan are eligible to be paid in
the form of a lump sum at your age 55 (even if subject to escrow), then the
actuarial value of the lost pension opportunity will be determined as the excess
of (I) over (II), where:




(I) is the actuarially equivalent single sum payment as of age 55 of the amount
determined in (A) above, using the definition of actuarial equivalence
applicable to participants of the tax-qualified plan who have met the
eligibility requirements for early retirement benefits under the plan, and




(II) is the actuarially equivalent single sum payment as of your age 55 that is
eligible to be paid from the tax-qualified plan.




 In all cases the above calculations shall be determined using the tax-qualified
plan's actuarial assumptions for conversion of one form or time of benefit to
another.  Provided, however, the Company, SSCGP or their affiliates may, at
their sole discretion provide some or all of the additional benefits or the
value of the additional benefits contemplated under this sentence under new or
existing nonqualified benefit plans of the Company, SSCGP or their affiliates,
and such benefits, if provided under other such plans, shall fulfill all of
SSCGP's obligations pursuant to this paragraph, provided that those other plans
cannot pay at a time earlier than, or later than the time provided for the
supplemental benefit hereunder, other than pursuant to a delay in payment
election that meets the requirements of Section 409A of the Code.




(e)

SSCGP shall have the right at any time to terminate your employment hereunder
for Cause, which termination shall be effective immediately upon the issuance by
SSCGP of written notice to you. For the purposes of this Agreement, “Cause”
shall mean (i) the intentional refusal (except by reason of incapacity due to
physical or mental illness or disability) by you to devote your entire business
time to the performance of your duties hereunder as provided in Paragraph 1
above, (ii) a breach by you of the provisions of SSCGP’s Trade Secret Agreement
(a copy of which is annexed hereto as Exhibit A), (iii) your conviction
(including a conviction on a nolo contendre plea) of a felony, (iv) your theft
or misappropriation of assets of SSCGP, or any of its subsidiaries or
affiliates, (v) any willful, intentional or grossly negligent act by you having
the effect of injuring the reputation or business of SSCGP, or any of its
subsidiaries or affiliates, or (vi) your repeated or continued failure, neglect
or refusal, to perform your duties as an employee of SSCGP.




(f)

For purposes of this Agreement, “Good Reason” means the good faith determination
by the Executive that any one or more of the following have occurred:




(i)

without the express prior written consent of the Executive, SSCGP effects any
material change(s) in any of the position, duties, authority or responsibilities
of the Executive which are inconsistent in any material respect with the
Executive’s position, authority, duties or responsibilities as contemplated by
Paragraph 1 of this Agreement, which action is not remedied by SSCGP promptly
after receipt of notice thereof given by the Executive;




(ii)

a reduction by SSCGP of Executive’s base annual salary as in effect on the
Effective Date, or as the same may be increased from time to time thereafter
without the consent of the Executive;




(iii)

any failure by the SSCGP to comply with any of the provisions of Paragraph 3 of
this Agreement, other than an insubstantial and inadvertent failure remedied by
SSCGP promptly after receipt of notice thereof given by the Executive; or




(iv)

any purported termination of the Executive’s employment which is not effected
pursuant to a Notice of Termination (as hereinafter defined). Any termination of
Executive’s employment by SSCGP for Cause or by Executive for Good Reason shall
be communicated by written notice of termination to the other party hereto,
which notice (a “Notice of Termination”) shall indicate the nature of the
termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination.




Executive’s continued employment for a period of up to sixty (60) days from the
date of an event giving rise to Good Reason shall not constitute a consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
herein. Executive’s continued employment for any period thereafter shall
constitute a consent to and a waiver of rights with respect to, any circumstance
constituting Good Reason herein (except to the extent there is a pending dispute
with respect to the existence of Good Reason within sixty (60) days from the
date of the purported event giving rise to Good Reason).




(g)  Notwithstanding any provision to the contrary in this Agreement, if the
payments and benefits due to Executive hereunder in connection with or following
a Change In Control (provided that such transaction is so considered a change in
control as defined in Internal Revenue Code Section 280G), either alone or
together with any other payments or benefits received or to be received by
Executive from SSCGP and its affiliates (collectively, the "Aggregate
Payments"), or any portion thereof, would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code (or any successor thereto), the
following provisions shall apply:




(i)

If the net amount that would be retained by Executive after all taxes on the
Aggregate Payments are paid would be greater than the net amount that would be
retained by Executive after all taxes are paid if the Aggregate Payments were
limited to the largest amount that would result in no portion of the Aggregate
Payments being subject to such excise tax, Executive shall be entitled to
receive the Aggregate Payments.




(ii)

If, however, the net amount that would be retained by Executive after all taxes
were paid would be greater if the Aggregate Payments were limited to the largest
amount that would result in no portion of the Aggregate Payments being subject
to such excise tax (generally, pursuant to Code Section 280G, 2.99 times the
Executive's "base amount" as defined in that Code section and regulations
hereunder), the Aggregate Payments to which Executive is entitled shall be
reduced to such largest amount.




If (ii) above applies, the Executive shall be entitled to select which payments
or benefits shall be eliminated or reduced hereunder, and all determinations
hereunder shall be made by legal or accounting counsel acceptable to Executive.




5.

You acknowledge that you have previously executed SSCGP’s Trade Secret Agreement
(a copy of which is annexed hereto as Exhibit A) and hereby continue to agree to
be bound by the terms thereof, all of which are incorporated into and made a
part of this Agreement as set forth in full herein.




6.

In further consideration of the services to be performed under this Agreement,
in accordance with the requirements of Section 280G(b)(5)(B) of the Internal
Revenue Code of 1986 and the regulations promulgated thereunder, and pursuant to
the Action of Written Consent of the Shareholders of Southern Star Central
Corporation dated August 10, 2005, the Company shall pay you the following
amounts as of the dates set forth below, provided that, subject to the
exceptions noted below, you remain in employment as of each such date:




Promptly upon the effective date hereof -

$1,050,000




First Anniversary -

$630,000




Second Anniversary -

$630,000




Third Anniversary -

$630,000




Fourth Anniversary -

$630,000




Fifth Anniversary -

$630,000




With the exception of the payment due on the effective date hereof, each payment
referred to in this Paragraph 6 shall be paid in one lump sum payment within 30
days after the relevant date, net of applicable withholding taxes.
Notwithstanding the provisions of Paragraph 4, if your employment terminates
prior to the fifth anniversary of the effective date of this Agreement pursuant
to Paragraphs 4(a), 4(b) (due to death but not disability), 4(c) or 4(d), any
unpaid amounts per this Paragraph 6 will be paid to you in one lump sum payment,
net of applicable withholding taxes, within 30 days after the effective date of
your employment termination, provided that, if you resign voluntarily from SSCGP
other than for Good Reason as defined in Paragraph 4(f), or are terminated for
Cause, as defined in Paragraph 4(e), you will forfeit any unpaid amounts that
would otherwise be payable to you per this Paragraph 6. If your employment
terminates prior to the fifth anniversary of the Initial Term of this Agreement
pursuant to Paragraph 4(b)(due to disability), you will receive any unpaid
amounts that would otherwise be payable to you pursuant to this Paragraph 6 in
accordance with the payment schedule set forth above as if there was no
termination of employment.




7.

You have represented that you have no agreement with or obligations to others in
conflict with this Agreement and that your execution and delivery of this
Agreement and your performance of your duties hereunder shall not result in a
breach of, or constitute a default under, any agreement or understanding, oral
or written, to which you are a party or by which you may be bound. This
Agreement and your rights and obligations hereunder may not be assigned or
otherwise transferred by you.




8.

Any controversy or claim arising out of or relating to your employment and its
termination, including, but not limited to, claims of employment discrimination,
this Agreement, the Trade Secret Agreement, or the breach thereof, (except for
injunctive relief as provided for below) shall be subject to binding, mandatory
arbitration under the auspices of the American Arbitration Association (“AAA”)
conducted by a single, neutral arbitrator in accordance with the AAA National
Rules for the Resolution of Employment Disputes. To the extent permitted by law,
each party will pay one half (1/2) of the costs of the arbitration, and the
parties shall bear their own attorneys’ fees and costs, except that the
prevailing party in such arbitration shall reimburse the other party for all
reasonable attorneys’ fees and disbursements incurred by the prevailing party
relating to such arbitration. The parties shall have the right to conduct
discovery which provides them with access to documents and witnesses that are
essential to the dispute, as determined, by the arbitrator. The arbitrator’s
written award shall include the essential findings and conclusions upon which
the award is based. This mutual agreement to arbitrate disputes does not
prohibit or limit either your or the Company’s (or any of the Company’s
subsidiaries or affiliates) right to seek equitable relief from a court for
claims involving a violation of the Trade Secret Agreement, including, but not
limited to, injunctive relief, pending the resolution of a dispute by
arbitration or during limited judicial review. Except for such injunctive
relief, claims under the Trade Secret Agreement are subject to arbitration under
this Agreement.




9.

In consideration of the employment provided under this Agreement, you agree that
during your employment and for a period of one (1) year after termination of
your employment, you will not, directly or indirectly, (a) solicit, induce, or
influence any employee, consultant or independent contractor of the Company or
any of its subsidiaries or affiliates to terminate his or her employment or
relationship with the Company or any of its subsidiaries or affiliates or to
work for any other business entity or person; or (b) solicit (other than on
behalf of the Company or any of its subsidiaries or affiliates), divert, or
attempt to divert, the business of any client or customer of the Company or any
of its subsidiaries or affiliates in any district, territory, state or country
where the Company or any of its subsidiaries or affiliates conducts business.




10.

You agree that all designs, processes, technologies and inventions,, including
new contributions, improvements, formats, packages, programs, drawings, systems,
machines, compositions of matter manufactured or sold, developments,
applications and discoveries which are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates (collectively, “New Developments”), whether patentable or not,
conceived, developed, invented or made by you or jointly with others during the
period of your employment with the Company, shall belong to the Company and the
Company shall be the sole owner of all the products and proceeds of your
services, including intellectual or literary property in any form. You shall
further: (a) promptly disclose such New Developments to the Company; (b) assign
to the Company without additional compensation, all intellectual property rights
to such New Developments for the United States and foreign countries; (c) sign
all papers necessary to carry out the foregoing; and (d) give a reasonable
amount of testimony in support of your inventorship.




11.

This Agreement shall constitute the entire agreement between you and the Company
and any of its subsidiaries or affiliates regarding your employment by the
Company and any of its subsidiaries or affiliates and supersedes all prior
agreements, arrangements or understandings, whether written or oral, relating
thereto other than the Trade Secret Agreement annexed hereto as Exhibit A which
shall remain in full force and effect. This Agreement may not be changed or
modified except in writing duly signed by each of us as of the date first
written above.




12.

This Agreement shall be governed by, construed and enforced in accordance with
the internal laws of the State of Kentucky applicable to contracts made and to
be performed entirely in such State.




13.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place to the extent
the Company does not perform this obligation.




If the foregoing is in accordance with your understanding of the terms of your
employment by SSCGP, please sign and return to the undersigned the enclosed
duplicate of this letter. Upon our receipt of such fully executed copy, this
shall become a binding agreement between us.




SOUTHERN STAR CENTRAL CORP.







By:

/s/ Beverly H. Griffith

______




SOUTHERN STAR CENTRAL GAS

PIPELINE, INC.







By:

/s/ Beverly H. Griffith







ACCEPTED AND AGREED TO:




/s/ Jerry L. Morris

   Jerry L. Morris




Dated:

12/19/08








R:\Human Resources\Southern Star Employment Agreements\Morris, Jerry\Southern
Star -- Morris Amended Agreement restated for 409A v4.DOC










EXHIBIT A




Trade Secret Agreement




THIS TRADE SECRET AGREEMENT (the “Agreement”) is entered into by and between
Jerry Morris (“Morris”) and Southern Star Central Corporation (including its
affiliates, collectively referred to herein, as the “Company”).




In consideration of, and as part of the terms of, the employment or continued
employment of Morris by the Company, the compensation paid and to be paid by the
Company to Morris, the entrusting to Morris of certain trade secrets and
proprietary information of the Company, and the mutual covenants and promises
set forth herein, Morris and the Company agree as follows:




1.

Morris understands and acknowledges that:




(a)

the Confidential Information (as that term is defined below) is a valuable,
special and unique asset of the Company;




(b)

access to and knowledge of the Confidential Information by me may be required so
that I can perform my duties as an employee of the Company;




(c)

it is vital to the Company’s legitimate business interests that (1) the
confidentiality of the Confidential Information be preserved and (2) the
Confidential Information only be used for the benefit of the Company;




(d)

disclosure of the Confidential Information to any other person or entity outside
the Company or use of the Confidential Information by or on behalf of any other
person or entity, unless specifically and unambiguously authorized by the
Company, would result in irreparable harm to the Company;




(e)

disclosure or use beyond the permitted scope of Confidential Information
entrusted to the Company by its customers and contractors would expose the
Company to substantial damages;




(f)

the Confidential Information is and shall remain the exclusive property of the
Company; and




(g)

nothing in this Agreement shall be construed as a grant to Employee of any
rights, title or interest in, to or under the Confidential Information.




2.

Except as expressly directed by the Company, Morris shall not, during or after
the term of his employment by the Company, in whole or in part, disclose such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever, nor shall Morris make use of any
such Confidential Information for his own purposes or for the benefit of any
person, firm, corporation or other entity under any circumstances during or
after the term of his employment; provided that if applicable law restricts the
duration of the confidentiality and nonuse obligations set forth in this Section
2 (the “Confidentiality and Non-Use Obligations”) for Confidential Information
that is not also a trade secret under applicable law (the “Other Confidential
Information”), the Confidentiality and Non-Use Obligations as to Other
Confidential Information shall remain in effect during the term of your
employment by the Company and for a period of seven (7) years thereafter, but
shall be perpetual as to trade secrets.




3.

The Confidentiality and Non-Use Obligations shall not apply to such Confidential
Information which Morris can establish by clear and convincing written proof:
(a) was known by him both prior to employment and other than by disclosure by
the Company; (b) was lawfully in the public domain and generally known in the
trade prior to its disclosure hereunder, or becomes publicly available and
generally known in the trade other than through a breach of this Agreement or
breach of any other obligation of confidentiality to the Company; or (c) was
specifically and unambiguously authorized for nonconfidential disclosure by a
duly authorized executive officer of the Company other than by authority of
Morris; provided that only the specific information that meets the exclusion
shall be excluded and not any other information that happens to appear in
proximity to such excluded portion (for example, a portion of a document may be
excluded without affecting the confidential nature of those portions that do not
themselves qualify for exclusion).




4.

Morris agrees to notify the Company promptly upon learning about any court order
or other legal requirement that purports to compel disclosure of any
Confidential Information and to cooperate with the Company in the exercise of
the Company’s right to protect the confidentiality of the Confidential
Information before any tribunal or governmental agency. Disclosure of
Confidential Information pursuant to a court order or other legal requirement
that purports to compel disclosure of any Confidential Information shall not
alter the character of that information as Confidential Information hereunder.




5.

All Confidential Information, including without limitation, all Derivatives and
Company Developments, are and shall continue to be the exclusive property of the
Company. Immediately upon any termination of Morris’ employment or at any time
upon the request of the Company, Morris shall deliver to the Company, or its
designee, all of such Confidential Information and all other Company property
then in Morris’ actual or potential possession or control in any tangible or
electronic form. If Morris and Company agree that any specific Information or
property cannot reasonably be delivered, Morris shall provide reasonable
evidence that such materials have been destroyed, including but not limited to,
the purging or erasing of any and all computer records and data files.




6.

Morris acknowledges that the Company has received and may in the future receive
confidential and proprietary information from third parties subject to a duty on
the Company’s part to maintain the confidentiality of such information and, in
some cases, to use it only for certain limited purposes. Morris agrees that
he/she owes the Company and such third parties, both during the term of Morris’
employment and thereafter, a duty to hold all such confidential or proprietary
information in strictest confidence and not to disclose or use it in any manner
that is not consistent with the Company’s agreement with such third parties,
unless expressly authorized to do so by a duly authorized executive officer of
the Company other than himself.




7.

Morris acknowledges that all Information stored on or transmitted using
Company-owned or Company-leased property or equipment is the property of the
Company and is subject to access by the Company at any time without notice.




8

The term “Confidential Information” means all information acquired by you from
the Company, its other employees, its suppliers or customers, its agents or
consultants, or others, during your employment by the Company, that relates to
the present or potential businesses, products or services of the Company, for or
under the direction of the Company, whether or not conducted at the Company’s
facilities, as well as any other information as may be designated by the Company
as confidential or that a reasonable person would understand from the
circumstances of the disclosure to be confidential; and all information that is
derived from any of the foregoing.




SOUTHERN STAR CENTRAL CORP.







By:

/s/ Michael Walsh

Michael Walsh

Treasurer







ACCEPTED AND AGREED TO:







/s/ Jerry Morris

Jerry Morris




Date:

May 13, 2005








A-1

R:\Human Resources\Southern Star Employment Agreements\Morris, Jerry\Southern
Star -- Morris Amended Agreement restated for 409A v4.DOC


